                                                                                             6/3/2021


                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                 ROSEMARY C. YOGIAVEETIL
Corporation Counsel                              100 CHURCH STREET                                Phone: (212) 356-0877
                                                 NEW YORK, NY 10007                                 Fax: (212) 356-1148
                                                                                                  ryogiave@law.nyc.gov


                                                                      June 1, 2021
        Via ECF

        Honorable Alison J. Nathan
        United States District Court
        Southern District of New York
        40 Foley Square, Courtroom 906
        New York, New York 10007

                       Re:     E.W. on behalf of herself and her child, Z.K. v. N.Y.C. Dep’t of Educ., et
                               al, 21-CV-1140

        Dear Judge Nathan:

               I am an Assistant Corporation Counsel in the Office of the Corporation Counsel, James
        E. Johnson, counsel for Defendants in the above-referenced action. I write jointly with Plaintiffs’
        counsel to respectfully request an adjournment of the initial pretrial conference in this matter,
        which is currently scheduled for June 11, 2021.

                This matter involves claims under Section 504 of the Rehabilitation Act, 29 U.S.C. § 701,
        the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq (the “IDEA”), and 42
        U.S.C. § 1983. Plaintiffs’ claims involve, inter alia, the creation of compensatory banks for
        special education related services, as ordered through a series of administrative decisions in two
        due process proceedings, and payments for these related services to be made pursuant to those
        orders, under the IDEA’s pendency provision, and from the compensatory banks as appropriate.
        Plaintiffs seek inter alia equitable relief based on alleged violations of Z.K.’s rights, in addition
        to attorneys’ fees, costs, and expenses related to the underlying administrative proceedings and
        this federal action.

                The parties’ reason for seeking this adjournment is two-fold: First, Defendants requested
        a further extension of their time to respond to the Complaint in order to access and review
        payment and accounting records from the New York City Department of Education, in the hopes
        of resolving the implementation claims in this action. (ECF Dkt. No. 22.) The Court granted that
        request, and Defendants’ response to the Complaint is now due on June 24, 2021 (ECF Dkt. No.
        23)—after the presently scheduled initial pretrial conference. Second, I recently received the
        billing and account records, and I am currently in the process of reviewing and analyzing said
records so that the parties can confer on this issue. The parties plan to meet and confer in the near
future in order to discuss how to resolve the implementation claims. Thereafter, the parties will,
hopefully, be able to resolve the claims for attorneys’ fees.

        The parties therefore respectfully request an adjournment of the initial pretrial conference
to a date after June 24, 2021. This will allow Defendants to respond to the Complaint prior to the
conference and permit the parties to meet and confer on how to resolve the claims. The parties
can be available for a conference on July 9, 16, or 23.

        Should the Court grant this request, the parties respectfully request a corresponding
extension of their time to submit their proposed case management plan to the Court until 7 days
before the new conference date. The parties’ proposed case management plan is currently due on
June 4, 2021.

        This is the parties’ first request for an adjournment of the initial pretrial conference. The
Court previously adjourned the conference following Defendants’ first request for an extension
of their time to respond to the Complaint.

       Thank you for your consideration of this request.

                                                      Respectfully submitted,

                                                      ___/s/_______________
                                                      Rosemary C. Yogiaveetil
                                                      Assistant Corporation Counsel

cc:    Via ECF
       Erin Michelle O’Connor
       Of Counsel
       THE LAW OFFICE OF ELISA HYMAN, P.C.
       1115 Broadway, Ste 12th Floor
       New York, NY 10010
       Attorneys for Plaintiffs      7KH LQLWLDO SUHWULDO FRQIHUHQFH VFKHGXOHG IRU -XQH  
                                     LV DGMRXUQHG WR -XO\   DW  SP 7KH SDUWLHV
                                     VKRXOG ILOH WKHLU MRLQW OHWWHU DQG SURSRVHG FDVH PDQDJHPHQW
                                     SODQ DW OHDVW VHYHQ GD\V EHIRUH WKH QHZ FRQIHUHQFH GDWH
                                     62 25'(5('




                                       6/3/2021
